Exhibit (d)(2) INVESTMENT ADVISORY AND MANAGEMENT AGREEMENT OF THE MARSICO GROWTH FUND OF THE MARSICO INVESTMENT FUND AGREEMENT, made the 14th day ofDecember 2007, between The Marsico Investment Fund (the “Trust”), on behalf of the Marsico Growth Fund (the “Fund”), and Marsico Capital Management,LLC (“MCM”), a Delaware limited liability company. WHEREAS, the Trust is a Delaware business trust authorized to issue shares in series and is registered as an open-end management investment company under the Investment Company Act of 1940, as amended (the “1940 Act”), and the Fund is a series of the Trust; WHEREAS,MCM is registered as an investment adviser under the Investment Advisers Act of 1940, as amended (“Advisers Act”); and WHEREAS, the Trust wishes to retain MCM to render investment management services to the Fund, and MCM is willing to furnish such services to the Fund; NOW THEREFORE, in consideration of the promises and mutual covenants herein contained, it is agreed between the Trust and MCM as follows: 1. Appointment The Trust hereby appoints MCM to act as investment adviser and manager of the Fund for the periods and on the terms set forth herein. MCM accepts the appointment and agrees to furnish the services set forth herein for the compensation provided herein. 2. Services As Investment Adviser Subject to the general supervision and direction of the Board of Trustees of the Trust, MCM will (a) manage the Fund in accordance with the Fund’s investment objectives and policies as stated in the Fund’s Prospectus and the Statement of Additional Information filed with the Securities and Exchange Commission, as they may be amended from time to time; (b) make investment decisions for the Fund; (c) place purchase and sale orders on behalf of the Fund; and (d) employ portfolio managers and securities analysts to provide research services to the Fund. In providing those services, MCM will provide the Fund with ongoing research, analysis, advice, and judgments regarding individual investments, general economic conditions and trends and long-range investment policy. In addition, MCM will furnish the Fund with whatever statistical information the Fund may reasonably request with respect to the securities that the Fund may hold or contemplate purchasing. 3. Services As Manager Subject to the general supervision and direction of the Board of Trustees of the Trust, MCM will (a) assist in supervising and managing all aspects of the Fund’s operations; (b) maintain such books and records as an adviser of the Fund may be required to maintain by applicable federal or state law, and assist as appropriate inthe maintenance of the Fund’s own books and records by the Fund’s independent administrator and other third parties approved by the Trust; (c) supply the Fund with office facilities, data processing services, clerical, accounting and bookkeeping services, internal auditing and internal legal services, internal executive and management services, and stationery and office supplies, with the aid of other service providers including the Fund’s independent administrator; (d) prepare, file, and arrange for the distribution of proxy materials and periodic reports to the shareholders of the Fund as required by applicable law, or supervise, as the case may be, the preparation, filing, and distribution of proxy materials by third parties including the Fund’s independent administrator to the shareholders of the Fund as required by applicable law; (e) prepare or supervise the preparation by third parties approved by the Trust including the Fund’s independent administrator of all federal, state, and local tax returns and reports of the Fund required by applicable law; (f) prepare and arrange for the filing of such registration statements and other documents as the Securities and Exchange Commission and other federal and state regulatory authorities may require by applicable law, with the aid of other service providers including the Fund’s independent administrator; (g) render to the Board of Trustees of the Trust such periodic and special reports respecting the Fund as the Trustees may reasonably request; and (h) make available its officers and employees to the Board of Trustees and officers of the Trust for consultation and discussions regarding the management of the Fund. 4. Performance Of Duties By MCM MCM further agrees that, in performing its duties set forth in Sections 2 and 3 above, and elsewhere hereunder, it will: (a) comply with the 1940 Act and all rules and regulations thereunder, the Advisers Act, the Internal Revenue Code of 1986, as amended (the “Code”) and all other applicable federal and state laws and regulations, and with any applicable procedures adopted by the Trustees; (b) use reasonable efforts to manage the Fund so that it will qualify, and continue to qualify, as a regulated investment company under Subchapter M of the Code and regulations issued thereunder; (c) maintain books and records with respect to the Fund’s securities transactions, render to the Board of Trustees of the Trust such periodic andspecial reports as the Board may reasonably request, and keep the Trustees informed of developments materially affecting the Fund’s portfolio; (d) make available to the Trust, promptly upon request, such copies of its investment records and ledgers with respect to the Fund as may be required to assist the Trust in its compliance with applicable laws and regulations, and furnish the Trustees with such periodic and special reports regarding the Fund as they may reasonably request; (e) immediately notify the Trust in the event that MCM or any of its affiliates: (1) becomes aware that it is subject to a statutory disqualification that prevents MCM from serving as investment adviser or manager pursuant to this Agreement; or (2) becomes aware that it is the subject of an administrative proceeding or enforcement action by the Securities and Exchange Commission or other regulatory authority. MCM further agrees to notify the Trust immediately of any material fact known to MCM respecting or relating to MCM that is not contained in the Trust’s Registration Statement regarding the Fund, or any amendment or supplement thereto, but that is required to be disclosed therein, and of any statement contained therein that becomes untrue in any material respect. MCM, at its discretion, may enter into contracts with third parties for the performance of the services to be provided by it under this Agreement. 5. Documents The Fund has delivered properly certified or authenticated copies of each of the following documents to MCM and will deliver to it all future amendments and supplements thereto, if any: (a) certified resolution of the Board of Trustees of the Trust authorizing the appointment of MCM and approving the general form of this Agreement; (b) the Registration Statement as filed with the Securities and Exchange Commission and any amendments thereto; and (c) exhibits, powers of attorneys, certificates and any and all other documents relating to or filed in connection with the Registration Statement described above. 6. Brokerage In selecting brokers or dealers to execute transactions on behalf of the Fund, MCM will use its best efforts to seek the best overall terms available. In assessing the best overall terms available for any Fund transaction, MCM will consider all factors it deems relevant, including, but not limited to, the breadth of the market in the security, the price of the security, the financial condition and execution capability of the broker or dealer and the reasonableness of the commission, if any, for the specific transaction and on a continuing basis. In selecting brokers or dealers to execute a particular transaction, and in evaluating the best overall terms available, MCM is authorized to consider the brokerage and research services (as those terms are defined in Section 28(e) of the Securities Exchange Act of 1934, as amended (the “1934 Act”)) provided to the Fund and/or other accounts over which MCM or its affiliates exercise investment discretion. In accordance with Section 11(a) of the 1934 Act and Rule 11a2-2(T) thereunder, and subject to any other applicable laws and regulations, MCM and its affiliates are authorized to effect portfolio transactions for the Fund as agent and to retain usual and customary brokerage commissions on such transactions. 7. Records MCM agrees to maintain and to preserve for the periods prescribed under the 1940 Act any such records as are required to be maintained by MCM with respect to the Fund by the 1940 Act.
